Christianson, Ch. J.
(concurring). The appellant, by specification settled as part of the statement of case, has demanded a trial anew in this court. I am of the opinion that the trial court did not abuse its discretion in permitting the statement to be settled after the thirty-day period prescribed by § 7765 had expired, and that respondent’s motion to strike the statement should be denied. I am also of the opinion that under the facts in this case, which are fully stated in the opinion prepared by Mr, Justice Gi*ace, the judgment appealed from should be affirmed.